                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

                                                  *
U.S. HOME CORPORATION,
                                                  *
       Plaintiff/Counter-defendant
                                                  *
       and
                                                  *
LENNAR CORPORATION,
                                                  *
       Counter-defendant
                                                  *
        v.                                                   Civil Action No. PX-08-1863
                                                  *
SETTLERS CROSSING, LLC, et al.,
                                                  *
        Defendants/Counter-plaintiffs
                                                  *
       and
                                                  *
STEVEN B. SANDLER,
                                                  *
       Defendant.
                                        ******
                                  MEMORANDUM OPINION

       This case was referred to Magistrate Judge Gina L. Simms for a Report and

Recommendation (“R&R") concerning the petitions for attorneys’ fees and costs filed by

Defendant/Counter-Plaintiff iStar Financial, Inc. (“iStar”) and Defendant Steven B. Sandler

(“Sandler”). See ECF No. 795. The Magistrate Judge issued separate R&Rs as to each petition

(ECF Nos. 855, 860), and the parties filed objections to the R&Rs. ECF Nos. 858, 859, 862–65.

This Court also held a recorded status conference on February 13, 2019 and invited limited

additional briefing on the propriety of awarding attorneys’ fees per Sandler’s petition for the

corporate entities involved in the litigation from its inception. ECF No. 871. The issues have

been fully briefed, and the Court now rules because no hearing is necessary. L. R. 105.6. For
the reasons that follow, the Court will adopt the R&Rs’ findings and recommendations, as

amended in this Memorandum Opinion.

        I.      Background

        The attorneys’ fees motions are the culmination of more than a decade of litigation

surrounding the sale of 1,250 acres of land in Prince George’s County (the “Property”). ECF

No. 765 at 1. After an eleven-day bench trial, the Honorable Deborah K. Chasanow issued a

comprehensive written opinion which summarized the factual and procedural history of this case.

ECF No. 707. Similarly, the R&Rs set out the facts relevant to the fee disputes and so this Court

will repeat none of those facts here.

        This Court referred the parties’ attorneys’ fees motions (ECF Nos. 735, 736) to the

Magistrate Judge pursuant to 28 U.S.C. § 636 and Local Rule 301. ECF No. 795. After

conducting a thorough review of more than 700 docket entries, the Magistrate Judge

recommended awarding costs and fees to Sandler (ECF No. 855, the “Sandler R&R”), in the

amount of $2,424,159.87.1 As to iStar’s petition, the Magistrate Judge recommended a total of

$11,402,066.40 in attorneys’ fees and costs (ECF No. 860, the “iStar R&R”). Thereafter, the

parties lodged their respective objections, which this Court will address in turn.

        II.     Standard of Review

        Pursuant to 28 U.S.C. § 636, the Court “may accept, reject, or modify” the findings and

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court must review

de novo those portions of the R&R to which the parties have objected. Id.; Magoon v. Mettiki

Coal Corp., No. HAR 87-187, 1993 WL 455244, at *1 (D. Md. Aug. 17, 1993). Where the



        1
           This recommended award included a math error to which the parties agree. See ECF No 857. The
adjusted recommended award is $2,369,375.87, as discussed infra at p. 13.


                                                      2
parties have not objected to an R&R, this Court “must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Diamond v. Colonial

Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal marks and citation omitted).

        III.    Discussion

        A. Law Governing Attorneys’ Fees

        Generally, parties to litigation bear their own costs and fees under what is known as the

American Rule. Atl. Contracting & Material Co. v. Ulico Cas. Co., 380 Md. 285, 315 (2004).

However, fees may be shifted pursuant to contract. Id. Sandler seeks fees pursuant to the

following provision included within two personal guaranty agreements (“Guaranty Agreements”)

that he executed when iStar extended financing for the land purchase. The provisions are

identical and state:

                In the event of any litigation between the Guarantor [Sandler] and
                the Purchaser [U.S. Home/Lennar] under this Guaranty, the party
                prevailing in such preceding [sic] such [sic] be entitled to an award
                against the non-prevailing party for reasonable attorney fees and
                costs of suit.

ECF No. 1-8 ¶ 6; ECF No. 1-9 ¶ 6.

        iStar seeks attorneys’ fees by invoking the original contract for the purchase of the land

(“Purchase Contract”). That fee-shifting provision states:

                In the event of any litigation arising under or pursuant to this
                agreement or the transaction contemplated hereby the parties hereby
                agree . . . that the prevailing party in such matter shall be entitled to
                recover from the non-prevailing party, such party’s costs, fees, and
                expenses incurred in such litigation, including actual and reasonable
                attorneys’ fees and court costs.

ECF No. 1-1 ¶ 18(K).

        Where this Court exercises diversity jurisdiction, it looks to state law in according

attorneys’ fees. LNV Corp. v. Harrison Family Bus., LLC, No. ELH-14-03778, 2015 WL

                                                   3
7454044, at *7 (D. Md. Nov. 23, 2015) (citing Ranger Constr. Co. v. Prince William Cnty. Sch.

Bd., 605 F.2d 1298, 1301 (4th Cir. 1979)); see also Rohn Prods. Int’l, LC v. Sofitel Capital Corp.

USA, Inc., No. WDQ-06-504, 2010 WL 3943747, at *4 n.13 (D. Md. Oct. 7, 2010) (“In a

diversity case, absent a conflicting applicable federal rule of procedure, state law governs not

only the actual award of attorneys’ fees but also the method of determining those fees.”) (citation

omitted). Here, the parties agreed in their respective contracts that Maryland law shall apply.

ECF No. 1-1 ¶ 18(B); ECF No. 1-8 ¶ 4.

       Under Maryland law, the trial court is required to “examine the prevailing party’s fee

request for reasonableness.” Myers v. Kayhoe, 391 Md. 188, 207 (2006). Where, as here, a

contract authorizes the award of fees, the Court examines the reasonableness of such fees using

the factors enumerated in Rule 1.5 of the Maryland Lawyers’ Rules of Professional Conduct

(“MRPC”). Monmouth Meadows Homeowners Ass’n., Inc. v. Hamilton, 416 Md. 325, 336–37

(2010). They are:

       (1) the time and labor required, the novelty and difficulty of the questions involved, and
           the skill requisite to perform the legal service properly;

       (2) the likelihood, if apparent to the client, that the acceptance of the particular
           employment will preclude other employment of the attorney;

       (3) the fee customarily charged in the locality for similar legal services;

       (4) the amount involved and the results obtained;

       (5) the time limitations imposed by the client or by the circumstances;

       (6) the nature and length of the professional relationship with the client;

       (7) the experience, reputation, and ability of the attorney or attorneys performing the
           services; and

       (8) whether the fee is fixed or contingent.




                                                  4
Md. R. Attorneys, R. 19-301.5(a). The court need not make findings as to each individual factor

as long as Rule 1.5 is the “guiding principle in determining reasonableness.” Monmouth

Meadows, 416 Md. at 340 n.13. “A trial court also may consider, in its discretion, any other

factor reasonably related to a fair award of attorneys’ fees.” Id. at 337–38; see also CR-RSC

Tower I, LLC v. RSC Tower I, LLC, 429 Md. 387, 465 (2012) (applying Monmouth Meadows).

       The parties do not dispute the validity or applicability of the respective fee-shifting

provisions, nor do they contest the application of Maryland law. Rather, the objections focus on

the “reasonableness” of the R&Rs in discrete and varied ways, best addressed seriatim.

       B. Sandler’s Petition for Attorneys’ Fees

              i.   Voluntary Billing Reduction by Counsel

       Sandler lodges a “limited objection” to the R&R, arguing that the R&R should have

accounted for his counsel’s “voluntary reduction in fees” totaling $284,000 that otherwise could

have been billed for work performed. The R&R recommended, rightly, that the fees not billed

by counsel, and thus not incurred by Sandler as an actual expenditure, should not be shifted to

U.S. Home/Lennar (“Lennar”). ECF No. 855 at 23. The attorneys’ fees provision for Sandler

plainly states that reimbursement is limited to “costs, fees and expenses incurred in litigation.”

ECF No. 1-1 ¶ 18(K) (emphasis added). Further, Maryland law limits recovery to actual fees

incurred. SunTrust Bank v. Goldman, 201 Md. App. 390, 400 (2011); Manning v. Mercatanti,

No. ELH-11-2964, 2014 WL 1418322, at *2 (D. Md. Apr. 10, 2014). Sandler provides no

reasoned basis for this Court to hold otherwise, and so his objection is overruled.

             ii.   Fees Incurred by Sandler Related to Sandler-backed Entities

       Lennar objects to the Sandler R&R’s proposed award of attorneys’ fees because it

includes compensation for work performed on behalf of Settlers Crossing, Washington Park



                                                 5
Estates, and Bevard Development (“Sellers”). Lennar more particularly contends that the work

Reed Smith performed, block billed and not separated between Sandler and the Sellers, is not

compensable if performed solely for the benefit of the Seller entities. ECF No. 824 at 18–19.

This is so, says Lennar, even though it is undisputed that Sandler could only defeat Count III of

Lennar’s Amended Complaint which sought $20 million from Sandler pursuant to the Guaranty

Agreements if Sandler demonstrated that the Sellers had not breached the Purchase Contract.

See ECF No. 52 ¶¶ 116–122; ECF No. 592 at 6.

       The R&R recommends awarding all fees requested by Sandler under the rationale

articulated in Hensley v. Eckerhart, 461 U.S. 424 (1983). In Hensley, the United States Supreme

Court considered “the proper relationship of the results obtained [at trial] to an award of

attorney’s fees.” Id. at 432. There, the plaintiffs sought attorneys’ fees as the “prevailing

parties” on federal civil rights claims, pursuant to the statutory attorneys’ fees provision at 42

U.S.C. § 1988. Id. at 428. The plaintiff prevailed only on some claims but sought attorneys’

fees for the entirety of suit. The Supreme Court upheld the award for attorneys’ fees, reasoning

that “the level of a plaintiff’s success” is relevant to the reasonableness analysis, and that parties

may recover attorneys’ fees for work related to unsuccessful claims if those claims share “a

common core of facts” with the successful claims or are “based on related legal theories.” Id. at

430, 435.

       The R&R similarly reasoned that because Sandler’s success defending against Lennar’s

claim was necessarily dependent on the “same common core of facts” as claims against Sellers,

Hensley supported the full award of fees. ECF No. 855 at 28–29. The R&R, therefore, did not

attempt to parse out fees as between Sandler and the Sellers. Id.




                                                   6
         And neither will this Court. This Court first and foremost agrees with the R&R’s result

but for a simpler reason: the plain language of the pertinent fee-shifting provision in the

Guaranty Agreements allows for it. The fee-shifting provision grants to the “party prevailing” in

a proceeding “between the Guarantor and the Purchaser under this Guaranty” recovery of

“reasonable attorney[s’] fees and costs of suit.” ECF No. 1-8 ¶ 6; ECF No. 1-9 ¶ 6. It is

undisputed that Sandler and Lennar are the “Guarantor” and “Purchaser” respectively. Further, it

is undisputed that Sandler was the “prevailing party” as to the claim in which Lennar attempted

to invoke its entitlement of $20 million from Sandler. Accordingly, what remains for this Court

to determine is the “reasonable” fee to which Sandler is entitled to defend against Lennar’s

claim.

         In this respect, it is also undisputed that for Sandler to prevail on the claim, he had to

show that the Sellers were not liable for breaching the Purchase Contract. See ECF No. 592 at 6;

ECF No. 707 at 63 (finding that resolution of Lennar’s claim against Sandler, Count III of the

Amended Complaint, “turn[ed] on the question of whether” Sellers’ actions constituted breach).

In fact, the entirety of Sandler’s defense on this claim required that he demonstrate the Sellers

did not breach the Purchase Contract. The Reed Smith billing records further confirm that the

Sellers’ defense was a means to the end of advocating for Sandler. ECF No. 806. Thus, “the

time and labor required . . . to perform the legal service properly” had to include mounting this

very defense. MRPC Rule 1.5(a). Put differently, had the Sandler attorneys done otherwise,

they certainly would not have performed their legal services properly on behalf of their client.

         Lennar, however, attempts to parse out work performed on behalf of the Sellers as

somehow distinct from Sandler’s defense. See ECF No. 824 at 18–19. This argument fails both

logically and practically. Indeed, Sandler’s defense was to show that the Sellers did not breach



                                                    7
the Purchase Contract. It is no surprise therefore that Sandler’s attorneys viewed the work

performed in the same way. See Thomas Folk Dec., ECF No. 804-2 ¶ 3 (attesting that work

performed was connected to a “matter in which we represented Steven B. Sandler”); ECF No.

786-1 ¶ 4 (referring to the “expenses and costs incurred by Steven B. Sandler due to this

lawsuit”) (emphasis added). Sandler, as the prevailing party, is entitled to fees incurred

mounting this reasonable defense.

         Alternatively, the Court notes that even if it credits Lennar’s attempt to separate work

performed on behalf of the Sellers from that of Sandler, it is quite likely that fees are proper for

the Sellers based on the interlocking agreements among Lennar, the Sellers, and iStar. Although

the Court finds that Sandler is entitled to attorneys’ fees as initially requested under the Guaranty

Agreements, the same result is compelled were Sandler seeking fees on behalf of the Seller

entities.2

             Sellers were among the original parties to the Purchase Contract which includes a

broadly worded attorneys’ fees provision. This provision allows the “prevailing party” in “any

litigation arising under or pursuant to this agreement or the transaction contemplated hereby” to

receive attorneys’ fees from the non-prevailing party. ECF No. 1-1 ¶ 18(K). Without doubt, if

Sellers and Sandler remained the sole litigants in this action throughout, the Sellers would be

entitled to attorneys’ fees as the “prevailing party” pursuant to this provision. See ECF No. 707

at 61, 70–73 (finding that Sellers were not in breach and that Lennar had in fact defaulted under

the Purchase Contract).


         2
           Lennar argues that, because the Sellers did not file an attorneys’ fees motion separate from Sandler’s
timely motion, Sellers have waived their rights to fees under the Purchase Contract. ECF No. 872 at 6 (citing
Romaguera v. Gegenheimer, 162 F.3d 893, 895 (5th Cir. 1998)). While Fed. R. Civ. P. 54(d)(2) states that “[u]nless
a statute or court order provides otherwise,” an attorneys’ fees motion must “be filed no later than 14 days after the
entry of judgment,” Sandler’s timely motion is sufficient. See also L. R. 109.2. As “one of the key functions of
Rule 54(d)(2) is to ensure that parties properly notify their counterparts of their requests for attorneys' fees,”
Romaguera, 162 F.3d at 895, Sandler’s motion provided such notice by including Sellers’ fees.

                                                          8
       iStar, however, “stepped into the shoes” of the Sellers to defend at trial Sellers’ actions

under the Purchase Contract. As such, Sellers assigned to iStar its rights under the Purchase

Contract. However, that Purchase Contract also makes clear that the original parties and their

assignees retain all rights under the Purchase Contract. ECF No. 1-1 ¶ 18(F) (“This Agreement

shall be binding upon, and inure to the benefit of, the parties hereto and their respective

successors and assigns . . . .”) (emphasis added). Accordingly, the mere assignment of rights

alone does not upset Sellers’ ability to invoke the fees provision.

       Lennar, however, contends that the Sellers’ rights under the Purchase Contract were

extinguished when Sellers defaulted on the loan with iStar. See ECF No. 872. Not so when the

agreements are read in fully and in harmony. First, pursuant to a loan agreement executed

between Sellers and iStar, iStar provided a secured bridge loan of $100 million to Sellers which

the Sellers expected to wholly satisfy once the parties went to Settlement on the Property and the

sale was consummated. See ECF No. 49-5; ECF No. 447 ¶¶ 77–78. As security, Sellers

executed a “Collateral Assignment of Purchase Contract” (“Collateral Assignment”), assigning

their “rights under the Purchase Contract” to iStar. ECF No. 49-5 at 3. Under the terms of the

Collateral Assignment, the Sellers retained the “exclusive right and license to exercise all rights

in, to and under the Purchase Contract” absent an “Event of Default.” Id. § 4. However, “upon

the occurrence and during the continuance of such Event of Default,” Sellers “neither have nor

exercise any further rights under the Purchase Contract.” Id. § 5. In this regard, Sellers would

lose the right to seek attorneys’ fees under the Purchase Contract in the “Event of Default.”

       “Event of Default” is defined in the Loan and Security Agreement executed between

Sellers and iStar (“Loan Agreement”) as “the occurrence or existence of any one or more”

enumerated events. See ECF No. 872-5 § 9.1. One such “Event of Default” is a default under



                                                  9
the Purchase Contract between Sellers and Lennar that continues beyond any applicable grace or

cure period. Id. § 9.1(S)(i). However, this definition specifically excludes any default by Lennar

as described in Sections 15(a)(ii) or 15(a)(iii) of the Second Amended Purchase Contract, or

under Section 15(a)(i) “if and to the extent Borrower . . . promptly commences and diligently

pursues all commercially reasonable remedies as a result of such default.” Id. Put simply, a

default arising under Purchase Contract Sections 15(a)(i)–(iii) is not an “Event of Default”

extinguishing Seller’s rights to invoke the attorneys’ fees provision under the Purchase Contract.

       Section 15(a)(i) provides that a default occurs where Lennar “wrongfully fail[s] to make

Settlement . . . for any reason other than a default by” Sellers. ECF No. 1-3 ¶ 27 (Second

Amendment to the Purchase Contract). At trial, the Court found that Lennar wrongfully refused

to go to Settlement. The Court reasoned:

               Insofar as iStar’s amended counterclaim seeks a declaration that
               Purchaser ‘was obligated to settle . . . and pay the consideration due
               under the [Purchase Agreement] and the Contract for Services on
               May 27, 2008,’ which is essentially the converse of the declaratory
               relief sought by U.S. Home, iStar appears to be entitled to relief
               under the Purchase Agreement upon Purchaser’s default. Pursuant
               to § 15(a), as modified by the Second Amendment, upon default
               by U.S. Home, ‘Settlers Crossing shall be entitled to specific
               performance . . . to complete the Settlement in accordance with the
               Agreement and pay the Purchase Price to Settlers Crossing.’ (JTX
               56 ¶ 27 (modifying § 15(a)).

ECF No. 707 at 73–74 (emphasis added). The Court later clarified that Lennar’s default

specifically fell under Section 15(a)(i) for “wrongfully fail[ing] to make Settlement.” ECF No.

730 at 36. Accordingly, the failure of Settlement under the Purchase Contract is not an “Event of

Default” under Section 9.1(S) of the Loan Agreement.

       Lennar, however, contends that an Event of Default occurred because Sellers failed to

pay the loan on its maturity date. See ECF No. 872-5 § 9.1(A). While Lennar is correct that



                                                10
Sellers in fact failed to pay the loan, such failure occurred because of Lennar’s refusal to go to

settlement. ECF No. 447 ¶ 77 (“Lennar’s failure and refusal to timely settle the PSA has caused

consequential injury to Settlers Crossing, WPE, and iStar.”). Sellers had “expected to utilize the

cash paid at settlement to repay iStar’s loan” and, “[a]s a result of Lennar’s failure to timely

settle the PSA, [Sellers were] unable to make those payments.” Id. ¶ 78. The first and

precipitating Event of Default, therefore, occurred when Lennar refused to go to settlement. The

Court must therefore read these “Event of Default” provisions in harmony, and construe the

provisions “to effectuate the intention of the parties as collected from the whole instrument, the

subject matter of the agreement, the circumstances surrounding its execution, and its purpose and

design.” Thompson v. U.S. Dep't of Hous. & Urban Dev., No. 95-309-MJG, 2016 WL 6134165,

at *4 (D. Md. Oct. 21, 2016) (quoting Heist v. E. Sav. Bank, FSB, 165 Md. App. 144, 151 (Md.

Ct. Spec. App. 2005)); see also Restatement (Second) of Contracts § 203(a); Walker v. Dep’t of

Human Res., 379 Md. 407, 421 (2004) (Contracts are to be construed “as a whole, to interpret

their separate provisions harmoniously, so that, if possible, all of them may be given effect.”).

When the parties crafted the exceptions to an Event of Default, it was clearly with this scenario

in mind—where Purchaser’s refusal to go to settlement triggers default. To find Sellers’ rights

were extinguished simply because Purchaser’s refusal also triggered another Event of Default,

would write out the protections inherent in this exception.

       This is particularly relevant where, as here, the parties intended to satisfy the loan based

on Lennar going to settlement and thus supplying the funds necessary for such satisfaction. This

connection is evidenced by the maturity date of the loan, as specified in the Loan Agreement.

ECF No. 872-5 § 2.4(B). The Loan Agreement provides that the “principal balance of the

Loan . . . shall be due and payable on the earlier of (i) the Settlement Date (as defined in the



                                                 11
Purchase Contract) and (ii) June 18, 2008, or such earlier date as the Loan is accelerated.” Id.

(emphasis added). Because Lennar’s wrongful failure to make Settlement was specifically

carved out as an exception from an Event of Default under § 9.1(S), it would work an irrational

result for the Court to find that Sellers’ failure to pay the loan as a consequence of Lennar’s

refusal to settle is nonetheless an Event of Default which extinguishes rights under the Purchase

Contract.

       In sum, Lennar’s wrongful actions did not constitute an Event of Default that would

extinguish Sellers’ rights under the Purchase Contract. ECF No. 49-5 § 5. Thus, even if Sandler

could not recover attorneys’ fees under the Guaranty Agreements (which he can), Sellers

retained the right to an award of reasonable attorneys’ fees as a prevailing party in this litigation

under the terms of the Purchase Contract. ECF No. 1-1 ¶ 18(K).

            iii.   Fees Related to Action Initiated in Virginia

       Lennar argues that the Sandler R&R improperly awards attorneys’ fees for the action

filed by Sellers against U.S. Home in the Eastern District of Virginia on December 6, 2007. See

No. DKC-08-0267, ECF No. 1 (hereinafter the “initial action”). That case was transferred to this

District and dismissed on March 19, 2009 for lack of subject matter jurisdiction. No. DKC-08-

0267, ECF No. 97. On June 16, 2010, the United States Court of Appeals for the Fourth Circuit

affirmed the dismissal. No. DKC-08-0267, ECF No. 105. In the interim, U.S. Home initiated

the current action on July 17, 2008. No. PX-08-1863, ECF No. 1. Thus, for a period of time

attorneys representing Sandler and Sellers worked on both cases.

       Lennar contends that the R&R’s recommended fees incorporate work performed for the

initial action. Lennar more particularly objects to inclusion of such fees if for no other reason,

the Sellers did not prevail because the initial action had been dismissed for “failure to articulate



                                                 12
an actual case or controversy that was ripe for adjudication at the time [the] complaint was

filed.” No. DKC-08-0267, ECF No. 97 at 13.

        At the outset, it bears noting that this Court agrees with Lennar, as did the R&R, that

Sandler is not entitled to attorneys’ fees for the initial action. Sandler is entitled to

reimbursement for fees associated with this case, even during the period of overlap with the

initial action. This presented practical difficulties in arriving at a reasonable award. In this

Court’s view, and for the following reasons, the R&R achieved the right result.

        First, Sandler did not seek reimbursement for any fees incurred before July 17, 2008,

when the instant action was filed. Second, Sandler excluded $147,303 in fees that were clearly

related to the initial action. ECF No. 786-1 ¶ 6(e). Third, the R&R did reduce the requested

award by $53,000 (albeit not as deeply as Lennar requested),3 to account for the time spent on

the initial action. In so doing, the R&R correctly recognized the difficulty in determining

“exactly which entries are exclusively related to the [initial action] and which are, if you will, a

hybrid of both Actions.” ECF No. 855 at 31. Where precision was impossible, the R&R granted

such reduction to achieve “rough justice” by way of reasonably estimating the fees associated

solely with the initial action. See Christian v. Maternal-Fetal Med. Assocs. of Md., LLC, 459

Md. 1, 39–40 (2018) (quoting Fox v. Vice, 563 U.S. 826, 838 (2011)) (“It is the duty of a court to

accomplish ‘rough justice, not [ ] auditing perfection’ when determining what attorney’s fees to

award under the circumstances.”). Lennar’s objection is overruled.

              iv.     Clerical Error and Final Accounting

        The parties jointly note a variance between the reductions set forth in the body of the

Sandler R&R and the amount given in the final calculation. ECF No. 857. The R&R reduced


        3
         Lennar contends that a reduction of $106,943.58 to account for the work performed on the initial action
was supported by its forensic accounting expert who analyzed Sandler’s block billing. ECF No. 823 at 8–9.

                                                        13
the billing rates of two Reed Smith attorneys by $1,952.50. ECF No. 855 at 19 n.12. The R&R

then reduced the fee award by $53,000 to reflect work done exclusively in the initial action. Id.

at 31. Thus, the appropriate total of Reed Smith attorneys’ fees is $2,256,314.86.

       Accordingly, Sandler’s award is as follows:

       Costs and Expenses:
       Reed Smith:                           52,223.30
       Joseph Greenwald & Laake:                487.26
       Direct Paid Client Costs:              5,566.45

       Fees:
       Reed Smith:                         2,256,314.86
       Joseph Greenwald & Laake:              54,784.00

       Total:                              2,369,375.87

       C. iStar’s Petition for Attorneys’ Fees

                 i.   Billing Rates

       iStar objects to the 25% reduction in billing rates set out in the iStar R&R. The R&R

recommended that the Court employ Maryland as the relevant market to establish attorney

hourly billing rates. ECF No. 860 at 27. In the District of Maryland, evidence of the prevailing

market rate is “embedded” in the Guidelines set out in this Court’s Local Rules. Manning, 2014

WL 1418322, at *5 (citing Gonzales v. Caron, No. CBD–10–2188, 2011 WL 3886979, at *2 (D.

Md. Sept. 2, 2011); see also L. R. Appendix B. However, the R&R also adopted billing rates

that exceed Maryland’s for key attorneys and in recognition of the protracted, complex nature of

the litigation. The R&R also concluded that “[b]ecause the hourly rates of all the Katten and

Sidley professionals consistently exceeded the Guidelines . . . an overall downward adjustment is

needed.” ECF No. 860 at 29. The R&R proposed a reduction of $4,000,000, which is

approximately one quarter of the total fees requested by iStar.




                                                14
        The Court finds that the nature of this litigation warrants applying billable rates in excess

of this District’s presumptively reasonable rates. ECF No. 860 at 20. This is especially

equitable given that previous attorneys’ fees awards in favor of both Lennar and iStar employed

prevailing market rates in the DC metro area. ECF No. 169; see also ECF No. 706 ¶ 4.4

Accordingly, when considering “the fee customarily charged in the locality for similar legal

services,” the Court finds that DC market rates are a better measure.

        However, using prior awards as an equitable guidepost, the Court agrees with the R&R

that iStar’s proposed hourly rates are excessive. In contrast to the requested rate for lead counsel

of $650, this Court has awarded fees at the hourly rate of $594. ECF No. 706 at 3. The R&R

increases the rate to $650 for comparable lead counsel, which this Court adopts for the reasons

provided in the R&R. ECF No. 860 at 28. Further, a 25% across-the-board reduction accounts

for a similar inflation in the actually-billed rates for all other counsel. See ECF No. 787-1 at 5–7;

ECF No. 787-2 at 4; see also United States ex rel. Kirchgessner v. James River Air Conditioning

Co., No. 16-232, 2019 WL 413547, at *2 (E.D. Va. Feb. 1, 2019) (reducing fees across-the-

board by 20% because party failed to demonstrate “the reasonableness of their rate in the

Richmond market”); Allen v. Enabling Techs. Corp., No. WMN-14-4033, 2017 WL 1344490, at

*3 (D. Md. Apr. 12, 2017) (reducing attorneys’ fees by 25% of what was requested); Herron v.

Anne Arundel Cty., No. WDQ-04-1977, 2004 WL 5501178, at *1 (D. Md. Dec. 23, 2004)

(reducing attorneys’ fees by 20% of what was requested). Accordingly, iStar’s objection is

overruled.

                   ii.    Expert Witness Fees

        iStar next objects to the R&R’s recommended denial of any recovery for costs associated


        4
          The Court notes Lennar’s clarification that its objections to Judge Connelly’s Order (ECF No. 711)
remain unresolved. ECF No. 865 at 7.

                                                       15
with its experts. On this point, this Court parts company with the R&R and will sustain iStar’s

objection.

       The fee provision governing the award provides that the prevailing party “shall be

entitled to recover . . . such party’s costs, fees and expenses incurred in such litigation, including

actual and reasonable attorneys’ fees and court costs.” ECF No. 1-1 ¶ 18(K). This Court agrees

that contractual fee-shifting provisions “must be strictly construed to avoid inferring duties that

the parties did not intend to create.” Bainbridge St. Elmo Bethesda Apartments, LLC v. White

Flint Express Realty Grp. Ltd. P’ship, LLLP, 454 Md. 475, 488 (2017) (internal marks and

citation omitted); see also Berkley Trace, LLC v. Food Lion, LLC, No. RDB-11-03207, 2013 WL

5718867, at *10 (D. Md. Oct. 18, 2013) (expert fees not recoverable “[a]bsent explicit

contractual or statutory authority”); ECF No. 860 at 24–25. Here, however, the fee-shifting

provision plainly provides for recoupment of “costs, fees and expenses incurred in such

litigation, including actual and reasonable attorneys’ fees and court costs.” ECF No. 1-1 ¶ 18(K)

(emphasis added); cf. Berkley Trace, 2013 WL 5718867, at *7 (“reasonable attorneys’ fees and

costs”). By setting apart attorneys’ fees as a subset of the universe of fees and expenses

contemplated, the provision does explicitly provide for reimbursement of all other expenses

related to the litigation. In that respect, the Court finds it telling that Lennar never challenged the

inclusion of other fees and expenses—just expert costs, which in this expert driven trial, were

substantial. See ECF No. 787 at 16 (iStar’s motion documenting enumerated expenses); ECF

No. 840 at 26 (Lennar solely challenging expert costs).

       Further, expert expenses were clearly costs associated with, if not integral to, success at

trial, and thus are “expenses incurred in such litigation.” ECF No. 1-1 ¶ 18(K). At trial, expert

testimony featured prominently in establishing the environmental conditions and methods of



                                                  16
testing on the Property, and as such, was central to the Court’s finding that Sellers did not breach

the Purchase Contract. ECF No. 707 at 33–63. Because the expert testimony, and the experts’

preparation for such testimony was “essential” to the Court’s ultimate determination, it is

reasonable and allowable under the fee-shifting provision. In re Mid-Atl. Toyota Antitrust Litig.,

605 F. Supp. 440, 448 (D. Md. 1984) (allowing expert fees as litigation expense where expert

opinion was “essential” to the Court’s final decision). iStar’s objection is sustained. The Court

awards iStar the requested $656,002.12 in expert fees.5

                   iii.   Adjusted Accounting

        Based on the foregoing, the total amount awarded to iStar will be:

        Costs and Expenses:                 553,712.56
        Expert Witness Fees:                656,002.12
        Attorneys’ Fees:                 10,848,353.84

        Total:                           12,058,068.52

        IV.      Conclusion

        The Court discerns no clear error in the portions of the R&Rs to which the parties have

not lodged objections. For the foregoing reasons, the R&Rs (ECF Nos. 855, 860) are adopted in

part and amended in part regarding awarding iStar’s expert witness fees. A separate Order

follows.




3/22/2019                                                                      /S/
Date                                                                   Paula Xinis
                                                                       United States District Judge



        5
            iStar also moved for leave to file a reply brief in support of its objections. ECF No. 866. Because the
proposed reply brief (attached at ECF No. 866-1) merely restates the argument included in its motion for attorneys’
fees, it will be denied. See, e.g., ECF Nos. 787, 796.

                                                        17
